LE BLANC, Justice.
For the reasons stated in the opinion in the consolidated cases of City of Alex*632andria v. LaCombe, City of Alexandria v. Ory, City of Alexandria v. Rexer, and City of Alexandria v. Clark, 220 La. 618, 57 So.2d 206. It is ordered that the conviction and sentence in the case of City of Alexandria v. Ory, No. 40,542 of the docket of this Court, be and the same is hereby reversed, set aside and annulled and it is further ordered that the accused, the said H. G. Ory be discharged and released from custody.